Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Crawford on 10/29/2021.

The application has been amended as follows: 
	In claim 7, line 2, delete “, preferably with deionized water”. 

	Replace the Abstract as originally filed with that attached hereto on a single sheet.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, that relied upon as primary reference in the previous office action, teaches away from processes wherein the water to silica ratio is less than 20.  The instant invention makes clear that water to silica ratios of 10-15 (as set forth in the amended claims) produce substantially better results.  See Figure 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        















Abstract
A method of making a chabazite zeolite is disclosed. The method can include obtaining an aqueous gel comprising silicon dioxide, aluminum oxide, potassium oxide, and a nucleating agent, and hydrothermally treating the aqueous gel to obtain the chabazite zeolite.